DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-19, is/are filed on 10/21/2020 are currently pending. Claim(s) 1-19 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 3 recite “are copies of each other.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. At best the specification states the polymer used in the filter can be similar material such as high density polyethylene and super high density polyethylene.  
Claims 18 recite “such that manifold does not have to be broken to access the first filter.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 and 18 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 3, it recites, “are copies of each other.” It is unclear from the specification or the claim as to how the two filters are copies of each other? Copies can mean both similar or identical version. Further, are they copies in what condition? Chemical composition? Physical structure? Function? At best the specification describes the chemical composition is similar, but not identical. For examination purposes, the said phrase is understood to be as not identical. 
In claim 18, it recites, “manifold does not have to be broken to access the first filter.” However, broken can have multiple meanings. Broadly interpreted broken can be interpreted as opened which contradicts claim statement. How is something that is unfastened (i.e. opened) also not broken? No clarification from the specification is provided. For examination, said phrase is disregarded. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wazana (US 20130032528 A1) in view of Keller (US 6093237 A).

    PNG
    media_image1.png
    745
    309
    media_image1.png
    Greyscale


Regarding claim 1, Wazana from figures teaches a method of replacing a filter in a medical waste (i.e. water) collection system (not positively recited), comprising: severing a first filter (25 and 30b) from a manifold (40, 30a and 45) or breaking a fused interface between the first filter and the manifold comprising: a manifold housing (40) comprising a top surface (60) and a sidewall (sidewall of 40) extending from the top surface in a first direction, the manifold housing defining a manifold chamber (inner chamber of 40), wherein: the top surface comprises an inlet port  (50) and a vacuum port (60) disposed therein for connecting to different sources  of the medical fluid waste fluid collection system (intended use – claim does not positively require connectivity to multiple sources), the inlet port is configured to connect to a source of medical waste fluid (intended use), the vacuum port is configured to connect to a vacuum source away from the inlet port () (intended use), and the manifold is formed from a first polymer (i.e. plastic  [0003]); the first filter coupled to and in communication with the vacuum port and extending away from the top surface in the first direction prior to removal; washing the manifold; disinfecting the manifold [0038]; and coupling a second filter to the vacuum port to form a recycled manifold. [0028-0067].
The reference does not teach, one or more tabs extending outward from a circumferential edge of the manifold to engage a canister of the medical waste fluid collection system. However, in the analogous art filters, more specifically filters that are joined by a welded connection – Keller teaches a manifold (47) having a filter element (52) that attached by a welded connection, wherein the manifold further comprises tabs (32) that secure to a canister  (45). The reference states the tabs allow for additional axial pressure and sealing of the filter. It would have been obvious to one of ordinary skill to have incorporated the teachings of Keller in Wazana for the aforesaid advantages.  

Regarding claim 2, Wazana teaches wherein each of the first filter and the second filter are hygroscopic (i.e. carbon filter which is inherently hygroscopic see at least US 5540241 A, US 5598853 A, US 5501234 A).
Regarding claim 3, Wazana teaches wherein the first filter is similar/copies to the second filter [0038-0043].
Regarding claim 4, Wazana teaches wherein coupling the second filter to the vacuum port comprises mechanically fastening the second filter to a surface of the interior chamber of the manifold or a peripheral surface of the vacuum port (filter 30b and 25 is coupled to the manifold 40, 30a and 45) (fig. 6A).
Regarding claim 5, Wazana teaches wherein mechanically fastening the second filter further comprises press-fitting the second filter (pressure fit) [0029].
Regarding claim 6, Wazana teaches wherein coupling the second filter to the vacuum port further comprises mechanically fastening, gluing, bonding, welding, or fusing the second filter to the vacuum port [0039-0057].
Regarding claim 7, Wazana teaches wherein bonding comprises adhesive bonding [0039-0057, claims 6-15].

Regarding claim 9, Wazana teaches wherein coupling the second filter to the vacuum port comprises coupling the second filter to the vacuum port via a spin welding process that comprises:  attaching the second filter to a spinning tool; placing the second filter into engagement with the manifold, 
rapidiy spinning the second filter with the spinning tool to cause frictional heating of the second filter; and disengaging the spinning tool from the second filter (these steps are implied and/or obvious when using a spinning tool to attach the filter) [0044-0056].
Regarding claim 10, Wazana teaches further comprising attaching the manifold to a stationary fixture ([0006] mentions 50 serves as an inlet; therefore it is implied or obvious that some type of connectivity with a conduit or attachment takes place).  
Regarding claim 11, Wazana teach wherein placing the second filter into engagement with the manifold comprises engaging the second filter with the manifold where the first filter was removed [0030-0040].  
Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 (a) as being obvious over Wazana (US 20130032528 A1).


Regarding claim 13, Wazana teaches wherein friction welding the second filter to the manifold comprises heating polymeric material of the manifold and the second filter to a viscous state [0029-0040] (implied in the process of friction welding works).  
Regarding claim 14, Wazana teaches wherein: the first filter extends along an axis that extends generally perpendicular to a surface of the manifold to which the first filter is attached; and friction welding the second filter to the manifold comprises rapidly spinning the second filter along the axis.  
Regarding claim 15, Wazana teaches further comprising: attaching the manifold to a stationary fixture; and attaching the second filter to a spinning tool [0029-0048].  
Regarding claim 16, Wazana teaches wherein separating the first filter from the manifold comprises breaking material that bonds the first filter to the manifold [0029-0048, 0057].  

Regarding claim 18, Wazana teaches wherein separating the first filter from the manifold comprises removing a manifold cap (45) from the manifold to access the first filter [0037-0038].  
Regarding claim 19, Wazana teaches wherein the first filter comprises a used filter and the second filter comprises a new filter (see at least [0039]).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Arguments
Applicant argue that Wazana is non-analogous prior art, the established precedent of our reviewing Court sets up a two-fold test for determining whether art is analogous: “(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Klein, 647 F.3d 1343, 1348 (Fed. Cir. 2011)(quoting In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)). In this case the reference is within the field of filtration more specifically welded filters. In terms of the analogous art, the Federal Circuit and the Supreme Court have agreed that one should look at analogous art broadly. This is because the inventions are worked upon different engineers and scientist that have broad knowledge as to knowing what the invention is. Secondly, the reference is still pertinent to the particular problem with which the 
Applicant argue the second filter is extended into a cylindrical sidewall of the manifold. However, as shown the rejection above Wazana teaches the second filter is extended into sidewall of the manifold. Note not direct connectivity is required. 
Applicant argue that the claim requires a spinning tool to be inserted axially into the cylindrical sidewall. However, this is not correct. The claim merely states that that can spinning tool “can” be inserted. It does not positively require the insertion. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/WAQAAS ALI/Primary Examiner, Art Unit 1777